665 F.2d 269
Miguel TEJEDA-MATA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 78-3651.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1981.
ORDER

1
Before CHOY and FERGUSON, Circuit Judges, and BARTELS,* District judge.


2
Appellant petitioned for a rehearing of this case and suggested that it be reheard en banc.  By order filed on February 18, 1981, a majority of the full court ordered a rehearing en banc pursuant to this court's Rule 25, withdrawing the original three-judge panel assignment of this case.


3
By order filed on September 22, 1981, the en banc court returned this case to the original three-judge panel on the ground that the order of February 18, 1981 had been improvidently entered.


4
The three-judge panel now denies appellant's petition for rehearing and reinstates its majority opinion and dissenting opinion filed herein on August 29, 1980 and reported in 626 F.2d 721.


5
The mandate shall issue forthwith.



*
 The Honorable John R. Bartels, United States District Judge for the Eastern District of New York, sitting by designation